BAKER, J.
The appellant was convicted of the unlawful manufacture of intoxicating liquor, and his punishment assessed at 1% years in the penitentiary.
*904The facts in this case are identical with those in the case of Pink Hutson v. State (No. 10745) 291 S. W. 903, this day decided, and what we have said in that case relative to the qualification of the juror Dansby is fully applicable to the instant case.
In the instant case the court also overlooked the indeterminate sentence law and sentenced the appellant to lYa years in the penitentiary. Said sentence is now reformed and corrected so as to read not less than one nor more than 1% years in the penitentiary.
The judgment of the trial court, as reformed, is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.